Citation Nr: 1449152	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  08-03 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, major depression, major depressive disorder, panic disorder, posttraumatic stress disorder (PTSD), and psychotic disorder not otherwise specified (NOS), claimed as secondary to the service-connected stress fracture, right inferior public ramus.  

2.  Entitlement to a rating higher than 10 percent for stress fracture, right inferior pubic ramus, prior to August 10, 2012.

3.  Entitlement to a rating higher than 20 percent for stress fracture, right inferior pubic ramus (referred to hereinafter as "right hip disability"), from August 10, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, A.J., and J.B.


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1992 to December 1992, with an additional 11 months of inactive service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

With respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board has characterized the issue to include the various diagnoses reflected in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In April 2011, the Veteran and J.B. testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In September 2011, the Board remanded this appeal for additional evidentiary development.  All requested development has been conducted and the case now returns for further appellate consideration.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals VA treatment records dated from November 2011 to August 2012, which were considered by the agency of original jurisdiction (AOJ) in the August 2012 supplemental statement of the case (SSOC), as well as a March 2014 Appellant's brief and October 2014 Informal Hearing Presentation from the Veteran's current representative.  The other documents located in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal, while the Veteran's VBMS file does not contain any documents at this time.

For reasons discussed below, the issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period prior to August 10, 2012, the Veteran's service-connected right hip disability was manifested by limitation of motion with abduction limited to 10 degrees, including as a result of pain; there is no evidence of compensable limitation of extension or flexion, ankylosis, flail joint, or impairment of the femur. 

2.  For the period beginning August 10, 2012, the Veteran's service-connected right hip disability was manifested by limitation of motion with extension to 5 degrees or higher and flexion to 40 degrees.  The evidence shows that the Veteran's abduction was not lost beyond 10 degrees, that adduction was not limited such that she could not cross her legs, and that rotation was not limited such that she could not toe out more than 15 degrees.  There was also no evidence of ankylosis, flail joint, or impairment of the femur. 



CONCLUSIONS OF LAW

1.  For the period prior to August 10, 2012, the criteria for a 20 percent rating, but not higher, for limitation of abduction in the service-connected stress fracture, right inferior pubic ramus, are met.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. §§ 
4 .1, 4.3, 4.7, 4.10, 4.14, 4.71a, DC 5253 (2013).  

2.  For the period beginning August 10, 2012, the criteria for rating higher than 20 percent for service-connected stress fracture, right inferior pubic ramus, are not met. 38 U.S.C.A. § 1155; 38 U.S.C.A. §§ 4 .1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5250, 5251, 5252, 5254, 5255 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2005 letter, sent prior to the initial unfavorable decision issued in March 2006, advised the Veteran of the evidence and information necessary to substantiate her increased rating claim as well as her and VA's respective responsibilities in obtaining such evidence and information.  The AOJ also sent the Veteran a letter in March 2006 that advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Indeed, the claims file contains the Veteran's service treatment records and post-service reports of private and VA treatment.  Moreover, the Veteran's statements in support of the claim, as well as her hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified with respect to the claims being decided herein.  

With respect to the April 2011 hearing, the Board notes that the undersigned Veterans Law Judge noted the issues on appeal.  Also, as pertinent to the claims being decided herein, information was solicited regarding the severity of the Veteran's service-connected right hip disability and the symptoms and treatment she experiences as a result thereof.  In this regard, the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her increased rating claim.  As the hearing discussion raised the possibility that there were outstanding VA and private treatment records available, the Board remanded the case in September 2011 in order to obtain outstanding records.  All available private treatment records were obtained and associated with the paper and paperless claims file, as were all outstanding VA treatment records.  Additionally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013); nor has the Veteran identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that no further action is necessary in order for the Board to proceed to adjudicate this appeal based on the current record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Additionally, the Veteran was afforded VA examinations in January 2006, March 2010, and August 2012, all of which contain information regarding the severity of her service-connected right hip disability, including the functional impairment caused thereby.  As such, the VA examinations are adequate to decide the increased rating claim on appeal, as they allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Finally, the Board finds that there was substantial compliance with the September 2011 remand directives, as the AOJ obtained all outstanding VA treatment records dated from March 2010 to August 2012, as well as all available private treatment records.  The Veteran was also provided a VA examination in August 2012 so as to address the current nature and etiology of her service-connected right hip disability.  Therefore, the Board finds that the AOJ has substantially complied with the September 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claims being decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

Historically, entitlement to service connection was established for a stress fracture of the right inferior pubic ramus, effective December 2, 1992.  The AOJ assigned an initial, 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5022-5003.  

In September 2005, the Veteran filed an informal claim seeking an increased rating for her service-connected stress fracture of the right inferior pubic ramus (referred to hereinafter as "right hip disability"), which was denied in a March 2006 rating decision and which is the basis of the current appeal.  Nevertheless, in August 2012, the AOJ increased her disability rating to 20 percent under DC 5022-5003, effective August 10, 2012.  Accordingly, the Board will evaluate whether a rating higher than 10 percent is warranted prior to August 10, 2012, and whether a rating higher than 20 percent is warranted thereafter.  

As noted, the Veteran's right hip disability is rated under DC 5022-5003.  Under DC 5022, periositis will be rated on limitation of motion of the affected parts, as degenerative arthritis.  Limitation of motion of the hip is rated under Diagnostic Codes 5251, 5252, and 5253.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, and 5253.  

Normal range of hip motion is from zero degrees (extension) to 125 degrees (flexion) and 45 degrees (abduction).  See 38 C.F.R. § 4.71, Plate II. 

For limitation of extension of the thigh, where extension is limited to 5 degrees, a maximum 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5251. 

For limitation of flexion of the thigh, where flexion is limited to 45 degrees, a 10 percent rating is assigned; where flexion is limited to 30 degrees, a 20 percent rating is assigned; where flexion is limited to 20 degrees, a 30 percent rating is assigned; and where flexion is limited to 10 degrees, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5252. 

Diagnostic Code 5253 addresses impairment of the thigh.  A 10 percent rating is assigned for limitation of rotation where the affected leg cannot toe-out more than 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5253.  A 10 percent rating is assigned for limitation of adduction where the legs cannot be crossed.  Id.  A 20 percent rating is assigned for limitation of abduction with motion lost beyond 10 degrees.  Id.

Under DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Turning first to the period prior to August 10, 2012, the pertinent evidence of record includes VA examination reports dated January 2006 and March 2006 and VA treatment records dated from 2005 to 2012.  The preponderance of this evidence shows the Veteran's right hip disability was manifested by chronic right hip pain, with subjective reports of swelling, muscle spasms, and numbness and paresthesias in the bilateral legs.  The Veteran had good strength in her right leg (see VA treatment records dated October and December 2008) but she reported experiencing falls occasionally (see February 2006 VA treatment record) and difficulty negotiating steps.  The Veteran reported having weekly flare-ups of pain at the January 2006 VA examination and denied having flare-ups at the March 2010 examination.  Objective evaluation of the right hip disability at both VA examinations did not reveal any evidence of abnormal weight-bearing, instability, dislocations, subluxation, or effusion in the right hip joint.  A February 2010 x-ray revealed mild degenerative joint disease of the bilateral hips.  See October 2010 VA treatment record.  

At the January 2006 VA examination, the Veteran demonstrated extension to negative 5 degrees, flexion from 5 to 85 degrees, adduction to 10 degrees, abduction to 15 degrees, internal rotation to 20 degrees, and external rotation to 30 degrees, all of which were limited by pain.  At the March 2010 VA examination, the Veteran demonstrated flexion to 62 degrees, adduction to 12 degrees, abduction to 10 degrees, internal rotation to 20 degrees, and external rotation to 15 degrees, all of which were limited by pain throughout each plane of excursion.  

Based on the foregoing, the Board finds that a higher, 20 percent rating is warranted based on limitation of abduction under the criteria of DC 5022/5253.  Indeed, the March 2010 VA examination reflects that the Veteran was unable to demonstrate abduction to more than 10 degrees, including as due to pain.  Moreover, the records prior to the March 2010 VA examination show findings which more nearly approximate limitation of abduction which is lost beyond 10 degrees, rather than the limitation addressed for a lesser rating (i.e., 10 percent).  As a result, the Board finds that a higher, 20 percent evaluation is warranted under Diagnostic Code 5022/5253 for the service-connected right hip disability for the period prior to August 10, 2012.  

The Board has considered whether a rating higher than 20 percent is warranted for the Veteran's right hip disability for the period prior to August 10, 2012; however, the evidence does not support the assignment of a disability rating higher than 20 percent for the time period in question.  Indeed, DC 5253 does not provide a rating higher than 20 percent and a higher rating is not warranted based upon ankylosis under DC 5250, as all examinations conducted during the appeal period have shown measureable range of motion in the right hip, and there is no lay or medical evidence showing actual and effective ankylosis due to pain.  In this regard, the Board notes that the Veteran was unable to isolate her right hip without arching her back to perform extension at the March 2010 VA examination; however, the examiner did not note that the Veteran's inability to perform extension was equal/akin to ankylosis of the hip joint.  Therefore, the Board finds that the findings of the March 2010 VA examination regarding the Veteran's ability to perform extension do not assist her in obtaining a higher rating under DC 5250.  

Additionally, DC 5251 is not for application in this case inasmuch as the Veteran's extension is not shown to be limited to five degrees during the time period in question.  In this regard, the Board notes that, while the Veteran was unable to perform extension at the March 2010 VA examination, the examiner did not note that the Veteran's inability in this regard was reflective of functional impairment in range of motion.  Instead, the examiner noted the Veteran was unable to isolate hip extension motion, without arching her back, at that time.  Therefore, the Board finds that the findings of the March 2010 VA examination regarding the Veteran's inability to perform extension do not assist her in obtaining a higher rating based on limitation of extension of the thigh under DC 5251.  

DC 5252 does not assist the Veteran in obtaining a rating higher than 20 percent inasmuch as the rating criteria for a higher 30 or 40 percent rating under that diagnostic code requires flexion limited to 20 and 10 degrees, respectively.  As noted above, the Veteran's right hip flexion is not shown to be limited to less than 62 degrees during the time period in question, even when considering pain and other functional limitations.  Therefore, DC 5252 is not for application.  

There is no evidence showing the service-connected right hip disability is manifested by flail hip joint or impairment of the femur.  Therefore, DCs 5254 and 5255 do not assist the Veteran in obtaining a rating higher than 20 percent for the right hip disability.  Moreover, the right hip disability is not shown to involve any factors that warrant evaluation under any other provisions of VA's rating schedule.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The January 2006 and March 2010 VA examination reports show that the Veteran complained of pain while demonstrating range of motion in all planes of excursion and, as noted, she reported having weekly flare-ups of pain at the January 2006 VA examination, during which she reported having an additional 50 percent loss of function.  Despite the foregoing, the evidence of record fails to show that the Veteran's right hip disability has resulted in a degree of functional loss so severe as to warrant a schedular rating higher than 20 percent.  There is no evidence that, as a result of pain, weakness, fatigue, or other factors, the Veteran's right hip flexion is limited to less than 30 degrees (to warrant a rating higher than 20 percent under DC 5252) or limitation of extension to five degrees (to warrant a separate, 10 percent rating under DC 5251).  

In evaluating the proper rating to be assigned to the Veteran's service-connected right hip disability during the period prior to August 10, 2010, the Board recognizes that the Veteran believes she is entitled to a higher rating and the Board has considered the Veteran's subjective reports of pain, her other symptoms, and the functional impairment caused thereby; however, the Board finds that the Veteran's symptoms and functional impairment are contemplated by the 20 percent rating assigned in this decision, as the Veteran has not, otherwise, provided VA with any lay or medical evidence to suggest that her service-connected right hip disability warrants a schedular rating higher than 20 percent.  

Turning to the appropriate rating for the Veteran's right hip disability during the period beginning August 10, 2012, the Board notes that the pertinent evidence of record consists of the August 2012 VA examination.  During that examination, the Veteran reported that she experiences leg cramps when getting into the tub and that she has difficulty climbing stairs due to pain.  She reported that her right hip pain keeps her in bed about three to four days every three months but that these periods of best rest are not prescribed by a physician and do not require treatment from a physician.  The Veteran reported having flare-ups of pain when she is travelling, which results in decreased motion.  Objective examination revealed localized tenderness and pain to palpation in both hips, with decreased (4/5) muscle strength in right hip flexion, abduction, and extension.  In this regard, the examiner noted that the Veteran's functional loss and impairment included weakened and painful movement bilaterally.  

The Veteran was able to demonstrate flexion to 40 degrees, with pain at 5 degrees, and extension to greater than 5 degrees without pain.  The examiner noted that abduction was not lost beyond 10 degrees, that adduction was not limited such that the Veteran could not cross her legs, and that rotation was not limited such that she could not toe out more than 15 degrees.  There was additional loss of range of motion after repetition, as flexion was limited to 30 degrees; however, range of motion in extension, abduction, and rotation remained the same.  The examiner also noted there was no ankyloses, malunion or nonunion of the femur, flail hip, or leg length discrepancy.  

The VA examiner noted the Veteran's range of motion performed during physical therapy, although a specific date was not provided.  As noted by the examiner, the Veteran was able to demonstrate extension to 7 degrees with pain, flexion to 40 degrees with pain, adduction to seven degrees, abduction to 13 degrees, internal rotation to seven degrees, and external rotation to 18 degrees.  

Based on the foregoing, the Board finds that, for the period beginning August 10, 2012, a rating higher than 20 percent is not warranted.  In evaluating the Veteran's right hip disability under DC 5022, the Board finds a higher rating is not warranted based upon limitation of motion under either DCs 5251, 5252, or 5253.  Indeed, during the period beginning August 10, 2012, the Veteran's extension was not limited to 5 degrees and her flexion was not limited to any less than 40 degrees, including as a result of pain.  

Likewise, DC 5250 is not for application in this case, as the Veteran demonstrated movement in all planes of excursion during the time period in question, and the August 2012 VA examiner specifically noted there is no evidence of ankyloses in the right hip joint.  In addition, there is no evidence showing the service-connected right hip disability was manifested by flail hip joint or impairment of the femur.  Therefore, DCs 5254 and 5255 do not assist the Veteran in obtaining a rating higher than 20 percent for the right hip disability.  

Regarding the DeLuca factors, the August 2012 VA examination report shows that the Veteran complained of pain while demonstrating range of motion in all planes of excursion and she reported having flare-ups of pain in the right hip joint.  Nevertheless, the evidence fails to show that the Veteran's right hip disability has resulted in a degree of functional loss so severe as to warrant a schedular rating higher than 20 percent.
In making this determination, the Board has considered the Veteran's complaints of right hip pain and the functional impairment caused thereby; however, the Veteran's symptoms and functional impairment are contemplated by the 20 percent rating currently assigned and the Veteran has not, otherwise, provided VA with any lay or medical evidence to suggest that her service-connected right hip disability warrants a schedular rating higher than 20 percent for the period beginning August 2012.  

Accordingly, for the reasons and bases set forth above, the Board finds that, prior to August 10, 2012, the Veteran's service-connected right hip disability warrants a 20 percent rating, but no higher, based upon limitation of abduction.  For the period beginning August 10, 2012, the preponderance of the evidence is against the grant of a rating higher than 20 percent for the service-connected right hip disability.  In rendering this decision, the Board has resolved all doubt in favor of the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Final Considerations

As to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's service-connected right hip disability, including her painful, limited motion, and she has not asserted any symptoms related to her right hip disability that are not contemplated by the applicable rating criteria.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Federal Circuit recently held that 38 C.F.R. § 3.321(b)(1) "entitles a Veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).  In the instant case, the Veteran's only service-connected disability is the one currently on appeal and, as discussed in the preceding sections, all manifestations of her service-connected right thigh disability are considered in the currently assigned disability ratings.

The Board has also considered whether entitlement to a total disability rating based upon the Veteran's service-connected right hip disability has been raised in conjunction with the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence reveals that the Veteran's usual occupation is a nursing assistant and that she stopped working in October 2000 because of an on-the-job injury to her right hand.  Nevertheless, the March 2010 VA examiner stated that the Veteran's service-connected right hip disability has significant effects on her usual occupation due to the decreased mobility and pain caused by the disability, while the August 2012 VA examiner stated that the service-connected right hip disability impacts the Veteran's ability to work as she reported that she experienced pain with prolonged standing when she was employed.  The Board notes that the evidence shows that the Veteran's right hip symptoms impact her ability to stand and walk for extended periods of time; however, the Board finds that the functional effects of her right hip disability, while limiting, do not preclude her from securing and maintaining substantially gainful employment, particularly sedentary employment.  Indeed, there is no lay or medical evidence of record that shows the service-connected right hip disability results in any significant functional impairment while the Veteran is sitting.  In addition to the foregoing, the Veteran has not alleged unemployability and, as noted, the medical evidence does not indicate that the Veteran cannot work due to the service-connected right hip disability.  Thus, the Board finds that TDIU has not been raised by the record and will not consider this matter further.  


ORDER

For the period prior to August 10, 2012, a 20 percent rating, but no higher, is warranted for service-connected stress fracture, right inferior pubic ramus.  

For the period beginning August 10, 2012, a rating higher than 20 percent is not warranted for service-connected stress fracture, right inferior pubic ramus.  


REMAND

The Veteran is seeking service connection for a psychiatric disorder as secondary to her service-connected right hip disability.  She has asserted that the increased right hip symptoms have added to her depression and that she is depressed because she is unable to walk because of her disability.  

The Veteran has been afforded two VA examinations in conjunction with this claim.  In December 2005, the Veteran was diagnosed with major depressive disorder, which the examiner opined was less likely as not caused by or a result of the stress fracture on active duty, as he determined that the Veteran's depressed mood was clearly related to the post-service upper extremity (right hand) injury and its sequelae.  In August 2012, the Veteran was diagnosed with major depressive disorder (a single episode) and panic disorder without agoraphobia.  

The August 2012 VA examiner opined that the Veteran's depressive disorder is less likely than not related to, caused by, or permanently aggravated by the Veteran's military service events or issues, to include the hip injury and subsequent discomfort, noting that her depression significantly worsened only temporarily during service and then largely resolved except during her troubled marriage, divorce, and hand injury.  The examiner also stated that the Veteran's depression is partially related to a personality disorder that existed prior to service.  

The VA examiner further opined that the Veteran's panic disorder is not related to or caused by military service, including the hip injury, noting that she had anxiety symptoms during childhood, did not report panic attacks during service, and that there is no evidence of emergence or correspondence with the hip issues.  

While the VA examinations are considered competent medical evidence, the December 2005 and August 2012 VA opinions are inadequate for the following reasons.  First, the VA opinions do not adequately consider or address the Veteran's lay statements regarding her symptoms of depression and anxiety during and since service.  In this regard, while the Veteran has asserted that her depression may be secondary to her service-connected right hip disability, she has also asserted that she first experienced panic attacks during service and was depressed when she left basic training, for which she spoke to a doctor during service.  She has asserted that her depression has worsened over time and continued since service.  See Veteran statements dated January 2008 and March 2010.  The Veteran's ex-husband (to whom she was married during service) also submitted a lay statement indicating that the Veteran told him how her hip injury caused emotional discomfort during service.  See April 2011 lay statement from R.P.  

While there is no objective medical evidence documenting any such complaints or treatment, the Veteran is competent to report the events that occurred during service and the symptoms she experienced during and after service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that a VA examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

In addition to the foregoing, the Board notes that neither VA examiner adequately addressed whether the Veteran's depression and panic disorder are aggravated by her service-connected right hip disability.  Indeed, the December 2005 VA examiner did not address the aggravation element of this claim.  In addition, while the August 2012 examiner opined that the Veteran's depression is not aggravated by service, including the right hip injury, he did not provide an adequate rationale in support of his opinion, as there is no discussion regarding the effect the service-connected right hip disability (its symptoms and the functional impairment caused thereby) may have on her depression.  Moreover, the August 2012 VA examiner did not address whether the Veteran's panic disorder is aggravated by the service-connected right hip disability.  

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Therefore, in light of the deficiencies detailed above, the Board finds a remand is necessary in order to obtain an addendum report that addresses whether the Veteran's depressive disorder and panic disorder are related to service and whether those diagnoses are aggravated by her service-connected right hip disability.  

Finally, the Board notes that the Veteran receives treatment for her psychiatric disorder(s) at the Tuscaloosa, Alabama VA medical center.  Therefore, on remand, all outstanding VA treatment records dated from August 2012 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records from the Tuscaloosa VA facility dated from August 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding VA treatment records, request that the August 2012 VA examiner review the claims file, including this remand, and provide an addendum to his previous examination report that addresses the following:

a. Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's depressive disorder and/or panic disorder had its onset during any period of service or are otherwise related to her active duty service?

In answering the foregoing, the examiner must consider the lay and medical evidence of record, specifically including the Veteran's report concerning the onset and duration of psychiatric symptoms.  In answering each question, the examiner must note that the lack of objective evidence showing treatment or complaints during service does not, in and of itself, render the Veteran's report of such incredible and that the Veteran's report of such is considered competent lay evidence.  

b. Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's depressive disorder and/or panic disorder (and its associated complications) were caused by or a result of her service-connected right hip disability?
c. Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's depressive disorder and/or panic disorder (and its associated complications) are aggravated by her service-connected right hip disability?  If aggravation is found, the examiner should identify that aspect of disability which is due to aggravation.

In this context, the examiner should note that aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.

d. An opinion must be provided with respect to the Veteran's depressive disorder and panic disorder.  In addition, a rationale must be provided for each opinion provided.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and she has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



      CONTINUE ON THE NEXT PAGE

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


